Citation Nr: 0115730	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty form July 1943 to March 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In December 2000, the veteran had a video conference with the 
undersigned member of the Board.  During that conference, he 
raised contentions to the effect that service connection is 
warranted for a disability manifested by dizziness and for an 
earlier effective date for service connection for his 
bilateral hearing loss disability.  Those potential issues 
have not been considered by the RO or otherwise developed for 
appellate review.  Accordingly, the Board has no jurisdiction 
over them; and, therefore, they are referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2000).


FINDINGS OF FACT

1.  The veteran has Level I hearing acuity in his service-
connected right ear and Level XI hearing acuity in his 
service-connected left ear.

2.  The veteran has recurrent tinnitus in his right ear.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 
Diagnostic Code (DC) 6100 (2000).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.87, Diagnostic Code (DC) 6260 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss Disability

The veteran seeks an increased rating for his service-
connected bilateral hearing loss disability.  Disability 
evaluations are determined by comparing the manifestations of 
a particular disability with the criteria set forth in the 
DC's of the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  38 
C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings for hearing impairment were derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing loss disability was determined by an 
examination for hearing impairment, which was to be conducted 
by a state licensed audiologist and which must include a 
controlled speech discrimination test (Maryland CNC) and the 
average of puretone audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz).  The results of that examination were then compared 
with the criteria set forth in 38 C.F.R. § 4.85, DC 6100, 
Tables VI and VII.  Those tables established eleven levels of 
auditory acuity, from Level I for lesser impairment through 
Level XI for greater impairment.  A level of auditory acuity 
was determined for each ear, and then those levels were 
combined to give an overall level of hearing impairment. 

During VA audiometric testing in May 2000, the veteran 
demonstrated the following puretone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicab
le (NA)
20
15
40
40
LEFT
NA
70
70
65
60

After rounding, those findings represent an average puretone 
threshold of 29 decibels in the right ear and 66 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of zero percent in 
the left ear.  Such findings translate to Level I hearing 
acuity in the right ear and Level XI hearing acuity in the 
left ear and are consistent with audiometric findings noted 
during VA examinations in 1998 and 1999.  Under the rating 
formula, that level of hearing acuity warrants a 10 percent 
disability rating and no more.


II.  Tinnitus

The veteran also seeks a rating in excess of 10 percent for 
his service-connected tinnitus.  Such disability is rated in 
accordance with 38 C.F.R. § 4.87, DC 6260.  A 10 percent 
rating is the highest available schedular evaluation 
available for tinnitus.  Under such circumstances, the Board 
must consider the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to tinnitus, so as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  Rather, the record shows 
that the manifestations of the veteran's tinnitus are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job-specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension Services for a rating outside the 
regular schedular criteria.

III.  New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case and a 
notice, dated in April 2000, and by virtue of evidence sent 
to the veteran during recent similar claims, the veteran and 
his representative were made aware of the evidence necessary 
to substantiate the claims.  The only treatment records 
received in association with the claim involved disabilities, 
such as cardiovascular disease, which were unrelated to the 
claim.  Moreover, the veteran did not identify any specific 
instances of recent treatment for defective hearing.  
Nevertheless, he was scheduled for and did undergo a VA 
audiologic examination in May 2000.  As noted above, he also 
had a video conference with the undersigned member of the 
Board, during which he was again made aware of the types of 
evidence necessary to support his claim.  Accordingly, the 
Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

